— Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the Office of Consumer Affairs dated September 12, 1980, which, after a hearing, revoked petitioner’s home improvement license. Determination confirmed and proceeding dismissed on the merits, with costs. The determination of the respondent commissioner is supported by substantial evidence on the record (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176). Furthermore, the penalty imposed (revocation of the license) was not so disproportionate to the offenses as to be shocking to one’s sense of fairness (see Matter of Pell v Board of Educ., 34 NY2d 222). Damiani, J.P., Mangano, Gibbons and Gulotta, JJ., concur.